—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered October 4, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
, Defendant’s challenges to the court’s charge and the prosecutor’s remarks regarding the agency defense are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that under the facts presented the court properly delivered the standard charge (see, People v Lam Lek Chong, 45 NY2d 64, 74-75, cert denied *401439 US 935), and that the prosecutor’s remarks tracking that charge were likewise appropriate. Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.